
	
		II
		111th CONGRESS
		1st Session
		S. 802
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2009
			Mr. Johnson introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  Indian tribes to transfer the credit for electricity produced from renewable
		  resources.
	
	
		1.Transfer by Indian tribes of
			 credit for electricity produced from renewable resources
			(a)In
			 generalParagraph (3) of
			 section
			 45(e) of the Internal Revenue Code of 1986 (relating to
			 production attributable to the taxpayer) is amended to read as follows:
				
					(3)Production
				attributable to the taxpayer
						(A)In
				generalIn the case of a
				facility in which more than 1 person has an ownership interest, except to the
				extent provided in regulations prescribed by the Secretary, production from the
				facility shall be allocated among such persons in proportion to their
				respective ownership interests in the gross sales from such facility.
						(B)Special rule for
				Indian tribes
							(i)In
				generalIn the case of a facility described in subparagraph (A)
				in which an Indian tribe has an ownership interest in the gross sales from such
				facility, such Indian tribe may assign to any other person who has such an
				ownership interest in such facility any portion of the production from the
				facility that would (but for this subparagraph) be allocated to such Indian
				tribe. Any such assignment may be revoked only with the consent of the
				Secretary and shall be made at such time and in such manner as the Secretary
				may provide.
							(ii)Indian
				tribeFor purposes of clause (i), the term Indian
				tribe means any Indian tribe, band, nation, pueblo, or other organized
				group or community, including any Alaska Native village or regional or village
				corporation, as defined in, or established pursuant to, the Alaska Native
				Claims Settlement Act (43 U.S.C. 1601 et seq.) which is recognized as eligible
				for the special programs and services provided by the United States to Indians
				because of their status as Indians.
							
				.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 electricity produced and sold after the date of the enactment of this
			 Act.
			
